internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b09-plr-137129-02 date date legend decedent date taxpayer state state statute marital trust a marital trust b dollar_figurex dear this is in response to your date letter and subsequent correspondence requesting a ruling concerning the federal estate and gift_tax treatment of the proposed severance of a_trust into two trusts and your subsequent renunciation of your interest in one of the severed trusts the facts submitted and the representations made are summarized as follows decedent died testate on date survived by his spouse taxpayer pursuant to the provisions of article vii of decedent’s will decedent’s residuary_estate is being held in trust for the benefit of taxpayer during her lifetime taxpayer is to receive all the net_income from the trust at least quarter-annually the trustees of the trust also have the authority to distribute trust principal for the maintenance and support plr-137129-02 of taxpayer upon taxpayer’s death the remaining assets of the trust are to be distributed in equal shares to decedent’s children each child will receive his or her share of the trust assets free of the terms of the trust provided the child has attained the age of at the date of taxpayer’s death shares passing to a child under the age of will be held in further trust and distributed outright to the child at the earlier of the child attaining the age of or five years elapsing since the taxpayer’s death article vii further authorizes the estate’s personal_representatives to elect that any part or all of the trust assets qualify for the marital_deduction for federal estate_tax purposes in accordance with this provision the decedent’s estate elected on decedent’s estate_tax_return to treat the property held in trust for taxpayer as qualified_terminable_interest_property qtip pursuant to sec_2056 of the internal_revenue_code pursuant to article x of decedent’s will the trustees have all the duties powers and responsibilities granted trustees under state trust administration law under state statute the trustees may sever any trust on a fractional basis into two or more separate and identical trusts unless expressly provided to the contrary in the trust instrument each separate trust must be held and administered under identical terms and conditions as the trust from which it was severed the trustees now propose to file a petition requesting the court’s authorization under state law to divide the trust into two separate and distinct trusts marital trust a and marital trust b marital trust a will be funded with dollar_figurex of the trust assets marital trust b will be funded with the remaining assets of the trust both marital trust a and marital trust b will be administered by the trustees and governed by the original terms and conditions of the trust in accordance with state law once the trust is divided into marital trust a and marital trust b taxpayer proposes to renounce her entire_interest in marital trust a the following rulings have been requested if taxpayer renounces her entire_interest in marital trust a taxpayer will not be deemed to have made a gift of the property in marital trust b under sec_2519 if taxpayer renounces her entire_interest in marital trust a the value of taxpayer’s income_interest in marital trust b will not be valued at zero under sec_2702 if taxpayer renounces her qualified income_interest in marital trust a no part of the trust’s property deemed transferred under sec_2519 will be included in plr-137129-02 taxpayer’s gross_estate under sec_2044 law sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property qtip under sec_2056 the term qualified_terminable_interest_property means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qtip_election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's life sec_2501 imposes a tax on the transfer of property by gift by an individual under sec_2502 the gift_tax imposed under sec_2501 is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 section plr-137129-02 a provides that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 the donee spouse is treated for purposes of chapter sec_11 and sec_12 of the code as transferring all interests in property other than the qualifying_income interest if donee spouse makes a disposition of part of a qualifying_income_interest_for_life in trust corpus the spouse is treated under sec_2519 as making a transfer subject_to chapter sec_11 and sec_12 of the entire trust other than the qualifying_income_interest_for_life therefore the donee spouse is treated as making a gift under sec_2519 of the entire trust less the qualifying_income interest including that portion of the trust corpus from which the retained income_interest is payable a transfer of all or a portion of the income_interest of the spouse is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust ruling pursuant to state law and the representations made herein marital trust a and marital trust b will be separate trusts for all purposes from the effective date of the court’s order therefore taxpayer’s renunciation of her entire_interest in marital trust a will not result in a transfer under sec_2519 of any of the assets of marital trust b plr-137129-02 ruling pursuant to state law and the representations made herein marital trust a and marital trust b will be separate trusts for all purposes from the effective date of the court’s order as a result taxpayer's interest in marital trust a will be separate and distinct from her interest in marital trust b therefore when taxpayer renounces her entire_interest in marital trust a taxpayer’s interest in marital trust b is not treated as a retained_interest for purposes of sec_2702 accordingly taxpayer’s renunciation of her entire_interest in marital trust a will not result in taxpayer's interest in marital trust b being valued at zero under sec_2702 ruling when taxpayer renounces her qualified income_interest in marital trust a she will be deemed to have made a transfer of all of the property of marital trust a other than her qualifying_income interest under sec_2519 sec_2044 provides that the value of taxpayer’s gross_estate shall include the value of any property in which taxpayer had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 does not apply to any property if sec_2519 applies to the disposition of part or all of that property prior to taxpayer’s death therefore pursuant to sec_2044 the property taxpayer is deemed to have gifted under sec_2519 will not be included in taxpayer’s gross_estate the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-137129-02 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours by melissa c liquerman melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes
